UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-2336


STAFFIONEY CAMPBELL,

                     Plaintiff - Appellant,

              v.

LINDSEY-CAMPBELL OIL GAS SERVICES; MINUTEMAN FOOD MART 7
SEVEN GROCERY,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Terrence W. Boyle, District Judge. (7:20-cv-00181-BO)


Submitted: May 25, 2021                                           Decided: May 27, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Staffioney Campbell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Staffioney Campbell appeals the district court’s order adopting the magistrate

judge’s recommendation to dismiss her civil complaint.            The magistrate judge

recommended dismissing the action for lack of subject matter jurisdiction and advised

Campbell that failure to file timely objections to this recommendation could waive

appellate review of a district court order based upon the recommendation. Despite this

warning, Campbell failed to object to the magistrate judge’s recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766

F.2d 841, 845–46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Campbell

has waived appellate review by failing to file objections. Accordingly, we affirm the

district court’s judgment. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2